Citation Nr: 1237095	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  09-43 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bipolar disorder, to include as due to a head injury.

2. Entitlement to service connection for migraine headaches, to include as due to a head injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to December 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and January 2009 rating decisions issued by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bipolar disorder and migraine headaches, respectively. 

In August 2011, a Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  The Board remanded this case for further development in January 2012.

As observed in the Board's prior remand, a June 1998 rating decision denied service connection for depression.  The Veteran did not timely appeal the decision and that rating decision is final.  In Clemons v. Shinseki, 23 Vet. App. 1, the U.S. Court of Appeals for Veterans Claims held that (See Clemons at 8, citing Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008)), in claims to reopen where a previous final determination was limited to a specific diagnosis, a claim of service connection for a diagnosis other than the specific one previously adjudicated is a separate and distinct claim, rather than becoming part and parcel of the claim previously finally decided.  Accordingly the Veteran's bipolar disorder claim is not a new and material evidence claim, as is so reflected on the title page.

In a September 2012 statement, the Veteran responded to the most recent August 2012 supplemental statement of the case.  Nevertheless, as this statement simply reiterated his previous assertions already of record, there is no need for waiver of RO consideration.   Moreover, given that the instant decision fully grants both claims on appeal, there can be no possible prejudice to the Veteran for the Board to consider such evidence in the first instance. 


FINDINGS OF FACT

1.  Bipolar disorder manifested during the Veteran's active duty service.

2.  Migraine headaches manifested during the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for bipolar disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for a grant of service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In the instant case, there is no need to undertake any review of compliance with the VCAA and implementing regulations since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefits sought by the Veteran are being granted in this decision of the Board.  By letters dated in August 2008 and November 2008, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.

Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R.  § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Bipolar Disorder

The Veteran asserts that his bipolar disorder manifested in service.  Specifically, he has indicated that his psychiatric symptoms began after he suffered a head injury.  

Service treatment records have been reviewed.  A January 1970 entrance examination showed that the Veteran was clinically evaluated as psychiatrically normal.  In April 1981, the Veteran was hospitalized for depression after assaulting a fellow service member who had slept with his wife.  There was also some indication that he allegedly sexually assaulted his girlfriend/wife.  Discharge records showed that he was diagnosed with explosive personality with poor control of hostility, impulsive acts, poor judgment, assault and battery, which existed prior to service.  He was found disqualified for duty.      

Subsequently, in November 1981, the Veteran sought treatment after he struck his forehead after falling from a truck.  The impression was contusion/abrasion forehead.  A follow up treatment record showed complaints of a headache, vertigo, and mild nausea.  The assessment was rule out further neurological involvement  from previous head injury.  Another treatment record that same day diagnosed post concussive syndrome.  Treatment records a few days later indicated that the Veteran was hospitalized for an apparent suicide attempt.  The last clinical record in December 1981 indicated that a follow up evaluation was performed for chronic emotional stress.  A discharge examination does not appear to be of record.

After his discharge from active duty, in December 1983, the Veteran enlisted in the Army National Guard.  A December 1983 service examination showed that the Veteran was evaluated as psychiatrically normal.  Although he denied any psychiatric symptoms in his contemporaneous medical history, it was noted that he was hospitalized for three days while stationed in Germany after assaulting a man he found in bed with his wife. 

Subsequently, in April 1986, the Veteran was hospitalized at the VA for a suicide attempt.  The discharge diagnosis was adjustment disorder with depressed mood, status post suicide attempt.  Clinical records noted that he had a prior suicide attempt while stationed in Germany.  The Veteran reported no symptoms of depression since returning from Germany, but his sister reported that his personality was very different since his time in the military. 

In August 1988, the Veteran was voluntarily admitted to Oregon State Hospital as a condition of his probation for treatment for sexual deviancy.  He reported attempting suicide in 1980 while in service and again in 1986.  The diagnoses were pedophilia and adjustment disorder with depressed.  In July 1993, the Veteran was again admitted for one month for treatment of psychological issues.  He reported being treated for psychological and emotional problems since 1980.  

A private treatment record in January 1995 showed that the Veteran suffered another closed head injury when a transmission fell on his head.  He complained of headache and neck pain.  The impression was scalp abrasions with closed head injury, minor, and acute cervical strain.

Follow up VA treatment records beginning in January 1998 showed an assessment of impulse disorder.  A March 1998 showed an assessment of depression, possibly bipolar Type II, as he did complain of racing thoughts for up to three months at a time and a history of substance abuse, in remission.   Another follow up record in March 1998 showed a clear diagnosis of bipolar disorder, type II.  

The Veteran was again admitted to a private hospital in March 1999 after an overdose.  The diagnoses were adjustment disorder, with depressed mood, bipolar disorder (by history); polysubstance abuse, in sustained complete remission; and rule out posttraumatic stress disorder (PTSD).   It appears that he was subsequently  transferred to the VA hospital where an assessment of bipolar disorder type II, complicated by history of closed head injury with history of substance abuse in remission.  It was also noted that the Veteran had a closed head injury times three.  The hospital summary indicated that the Veteran's history of multiple head traumas were felt to be contributory to some of his mood instability and at times a previous history of some impulsive behavior, like secondary to coarsening of personality features seen in head trauma victims.  

A June 1999 private evaluation diagnosed bipolar II; and personality disorder, not otherwise specified, with antisocial features.  

Follow-up VA records continued to show treatment for psychological issues.  Significantly, the diagnoses were PTSD, bipolar disorder type II complicated by history of closed head injury while in the military and history of substance abuse in remission.  It was observed that the Veteran screened positive for PTSD and that while he was not a combat Veteran, he had been shot twice in two separate incidents while serving as a military policeman in the military.  The Veteran indicated that he had nightmares about these incidents and thought about these experiences frequently.  

Social Security Administration (SSA) records included treatment reports from the Oregon Department of Corrections.  In October 2005, the Veteran was in a physical altercation resulting in multiple facial abrasions.  Follow-up treatment records dated that same month and in December 2005 reflect complaints of headaches.  The December 2005 record indicated a history of migraine headaches.  For SSA purposes, the Veteran underwent a psychological evaluation in June 2008.  The examiner found that the Veteran met the criteria for bipolar disorder and PTSD.  He would also consider intermittent explosive disorder based on the Veteran's description of poor anger management and impulse control.  The Veteran described a number of incidents where he would become overwhelmed with anger and act out aggressively, an in one instance shooting an individual.  
  
In August 2008, the Veteran was afforded a VA neurological examination.  After reviewing the claims file and examining the Veteran, the diagnoses were bipolar disorder, concussion and migraine, without aura.  The examiner could not locate the closed head injury in the service treatment records.  However, he did observe that there was an attempted assault and rape in 1981, which were as likely as not manifestations of his bipolar disorder to some degree at that time, and would have been the same year he reported his head injury.  However, to blame a concussive head injury for an organic mood disorder consistent with true bipolar disorder was less than likely unless significant structural brain injury occurred.  In most cases, bipolar disorder was the result of genetic predisposition and environmental influences such as psychological trauma.  Major head injury with structural brain injury certainly could result in an organic mood disorder, but this link would require evidence of focal brain injury on examination, which was not present today, or imaging, which was going to be obtained.  

Based on the above reasoning, the examiner concluded that the unless a CT scan showed focal brain injury in regions plausible linked to his mood disorder, then his concussive head injury was less likely the cause for his bipolar disorder.  The examiner also indicated that his headaches were consistent with migraines with aura with prostrating episodes, but the examiner did not see clear documentation of headaches in the service treatment records and the Veteran denied severe or frequent headaches in 1983, which was two years after the reported head injury.  Thus, it was less likely that his migraines were caused by his concussion.   

That same month, the Veteran was also afforded a VA psychological examination.  After reviewing the claims file and examining the Veteran, the examiner diagnosed bipolar disorder, type II, borderline, and personality disorder.  The examiner essentially agreed with the opinion of the neurologist finding that it was less likely than not that the Veteran's bipolar disorder was related to his head injury.  The examiner stated that if it was related to his head injury, then his mood problems were of an organic nature and a better diagnosis would be mood disorder, not otherwise specified.  

A September 2008 private head CT scan was normal.  In a September 2008 addendum, the same neurological VA examiner observed that a head CT was normal and without evidence of significant structural brain injury relatable to his concussion in service, it was less likely than not that his bipolar disorder was caused by his in-service concussion.  

In support of his claim, the Veteran submitted a September 2008 opinion from his treating nurse practitioner.  She opined that it was as likely as not that the Veteran's bipolar disorder was caused by the traumatic brain injury (TBI) he suffered while on active duty.  In forming her opinion, she cited to three medical articles all indicating that mood disorders were more frequent in persons with TBIs.  
 
In an October 2008 addendum, the same examiner who conducted the VA psychological examination, again determined that the Veteran's bipolar disorder was not caused by falling off a truck and hitting his head while in service because bipolar disorder by definition cannot have a medical cause or be the direct physiological effect of a general medical condition.
  
The Veteran was afforded another VA neurological examination with the same neurologist in January 2009.  He reported ongoing episodic headaches since the concussion in service.  Again, the examiner could not find documentation of the concussion in the service treatment records.  The examiner gave the same diagnosis and indicated that while a concussive head injury as described by the Veteran would increase the chances of subsequently developing migraines, there was no clear documentation of either in-service concussion or the Veteran reporting headaches in the service records.  He also observed again that the Veteran expressly denied frequent or severe headaches in 1983.  Therefore, the examiner felt it was less than likely that the Veteran's migraine headaches could be causally linked to an in-service concussion.  

In an addendum that same month, the examiner indicated that he reviewed additional service treatment records dated in November 1981 that diagnosed post-concussive syndrome.  He observed that there were several notes before and after his concussion related to mood/mental health problems, and no specific notes related to complaints of headaches.  The impression was mild traumatic brain injury (TBI) in service, with no current residuals; and migraine without aura.  The Veteran reported that the headaches began immediately after his in-service concussion.  However, there is significant doubt that he was treated for headaches subsequently while in service as he did not report headaches in 1983, two years after his service concussion.  Therefore, the examiner still found that it was less likely than not that the Veteran's current migraines were directly caused by in-service concussion.  

However, in a subsequent addendum in September 2009, the examiner observed that the Veteran was sent for headache associated with nausea in November 1981, which the examiner indicated was prior to the Veteran's head injury.  Nevertheless, he stated that there were no further treatment notes for headache and again observed that the Veteran denied headaches in 1983.  The impression again was mild TBI in service, without current residuals.  The examiner indicated that the Veteran's current vertigo was reported as only being associated with the migraines, rather than occurring independently and, in turn, it was less than likely that his current vertigo was post-concussion vertigo and more likely a symptom of his migraines.  Based on examination and head CT, it was less than likely that the Veteran had any other current residuals of TBI at this time.  

The examiner further reasoned that the Veteran was treated for at least one headache associated with nausea and vertigo in service, which was suggestive of a migraine.  The overall description of the headache was similar to his current migraine headaches and indicates that he did have a migraine headache in service.  The migraine preceded his mild TBI and there is no evidence of his migraines worsening after his mild TBI.  It was again pointed out that the Veteran denied frequent or severe headaches in 1983, which the examiner mistakenly referred to as an exit examination.  The examiner concluded that while it was at least as likely as not that the Veteran's migraines began in service, they were less likely due to, or exacerbated by his mild TBI.  

In statements of record, during the course of treatment and at the August 2011 Board hearing testimony, the Veteran had reported that he has experienced serious migraine headaches along with mood swings, racing thoughts, manic episodes including periods of lack of sleep and confusion associated with rapid speech and flight of ideas since his discharge from active service.

The Board observes that there is some evidence suggesting that the Veteran's psychiatric disability may have pre-existed service.  Nevertheless, as his entrance examination was silent with respect to any clinical findings of a psychiatric disorder, he is presumed to have been in sound condition.  See 38 U.S.C.A. § 1111.  

After reviewing the totality of the evidence, and resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for bipolar disorder is warranted.  Service treatment records clearly document treatment for psychiatric symptoms as well as the head injury.  Although there is conflicting medical evidence as to whether the Veteran's bipolar disorder is related to the head injury in service, importantly, the VA neurologist did observe in his August 2008 opinion that the attempted assault and rape in 1981 were as likely as not manifestations of his bipolar disorder to some degree at that time, and would have been the same year he reported his head injury.  Neither the VA psychologist who conducted the psychiatric examination nor the Veteran's treating nurse practitioner addressed whether the Veteran's symptoms manifested in service regardless of the head injury.     

The Board also finds it significant that the Veteran has reported that his psychiatric symptoms began in service and have continued to the present.  Although there were periods where he did not seek treatment, the Board finds his assertions to be credible and supported by the other evidence of record.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Significantly, again, service treatment records showed that he was treated for mental problems including a suicide attempt in November 1981 immediately prior to his discharge.  He was again treated in April 1986, after another suicide attempt and has consistently been treated for psychiatric disabilities ever since.  

Therefore, given the incidents documented in the service treatment records, the August 2008 VA opinion indicating that these incidents were manifestations of the Veteran's bipolar disorder, and the Veteran's competent and credible description of pertinent symptomatology since service, service connection for bipolar disorder is warranted.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board observes that the Veteran has also been diagnosed with posttraumatic stress disorder (PTSD) related to being shot twice while performing his duties as a military policeman in service.  Nevertheless, as there is no other evidence supporting that these shootings occurred, the Veteran's stressors have not been corroborated pursuant to 38 C.F.R. § 3.304.  Regardless, as the Board has determined that all psychiatric symptoms are of a service-connected origin, this decision still represents a full grant of the benefits sought on appeal.    

Migraine Headaches

The Veteran is also seeking service connection for migraine headaches due to the head injury he suffered in service in November 1981.  Essentially, the same evidence outlined above is also applicable to this issue.  

After reviewing the totality of the evidence, the Board also finds that service connection is also warranted for migraine headaches.  Service treatment  records do document that the Veteran sought treatment in November 1981 for a headache with vertigo and nausea.  Although the VA neurologist determined that the Veteran's migraine headaches were not related to the head injury in service and there appears to be some confusion on his part as to whether the notation documenting a headache in the service treatment records occurred before or after the head injury.  In the September 2009 addendum, the examiner determined that it was at least as likely as not that the Veteran's migraines began in service.  Again, the Veteran has consistently reported that he experienced migraine symptoms in service that have continued to the present day.  Therefore, when resolving the benefit of the doubt in favor of the Veteran, service connection for migraine headaches is warranted.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

  
ORDER

Service connection for bipolar disorder is granted. 

Service connection for migraine headaches is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


